DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous final office action dated 10/04/2021 and not repeated herein are withdrawn.
Claim Interpretation
Claims 13-15 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, 18-24 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR 20110008522 U, herein English machine translation used for all citations) (previously cited) in view of Zerfas (US 20090269450 A1) (newly cited) and Salway (US 3278109 A) (newly cited).
Regarding claim 1, Shin teaches a packaging structure comprising: a polymeric film folded into a pouch structure such that the pouch comprises a first end, a folded second end opposite the first end, and two sealed side edges, wherein the first end comprises an opening into the pouch and wherein the pouch comprises an interior surface (Shin, Pages 1-3 and Fig. 2). Shin further teaches a carrier film (guard, 6) disposed adjacent the first end of the pouch on the interior surface of the pouch, on opposite sides of the opening, wherein the carrier film is sealed to the interior surface of the pouch and a 

    PNG
    media_image1.png
    308
    231
    media_image1.png
    Greyscale

Shin, Fig. 3
Shin does not teach that the carrier film comprises an inner layer and an outer layer adhesively bonded to the inner layer wherein the outer layer comprises a plastomer and is permanently sealed to the interior surface of the pouch.
Zerfas teaches a pouch comprising a carrier film (semi-rigid strips) wherein the carrier film comprises an inner layer and an outer layer (heat seal layer on the inside surface – Par. 0058) (Zerfas, Abstract, Par. 0006-0007, 0058, and Fig. 5). Zerfas further teaches that the outer layer is adhesively bonded to the inner layer wherein the outer layer comprises a plastomer (HDPE) and is permanently sealed to the interior surface of the pouch (Zerfas, Par. 0007, 0032, 0039-0040, and 0058).
Since both Shin and Zerfas teach sealed pouches able to be closed after opening and comprising a carrier film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zerfas to modify Shin and implement Zerfas carrier film as the carrier film of Shin such that the outer layer is permanently heat sealed to the interior surface of the pouch as taught by Zerfas. This would allow for an automatically closing pouch (Zerfas, Par. 0008). 
Modified Shin does not teach that at least a first portion of the inner layer is peelably heat sealed to a second portion of the inner layer on the opposite side of the opening so as to peelably seal the packaging structure closed.
Salway teaches a polymeric pouch (bag) comprising an opening wherein a strip is placed adjacent the opening so as to peelably heat seal the pouch closed (Salway, Col. 1 Line 10 - Col. 2 Line 17, and Figs. 1-2).
Since both modified Shin and Salway teach polymeric pouches comprising an opening where a strip is placed adjacent the opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a peelable heat seal at the strip of modified Shin (the carrier film) as taught by Salway. This would result in a portion of the inner layer of the carrier film being peelably heat sealed to a second portion of the inner layer on the opposite side of the opening so as to peelably seal the packaging structure closed. This would allow for the packaging structure to be closed while transporting but be able to be opened by a user without destroying the packaging structure (Salway, Col. 2 Lines 1-17).
Regarding claim 2, modified Shin teaches that the carrier film is sealed to the pouch above an upper edge of the magnetic member and below a lower edge of the magnetic member (Shin, Fig. 3).
Regarding claim 3, modified Shin teaches that the carrier film is in the form of a strip (Shin, Fig. 3; Zerfas, Abstract and Par. 0006-0007).
Regarding claim 4, modified Shin teaches that the pouch has a length between the first end and second end and a width between the two side edges and wherein the carrier film extends the width of the pouch (Shin, Fig. 1; Zerfas, Par. 0036 and Fig. 1).
Regarding claim 5
Regarding claims 6-7, modified Shin teaches that the inner layer of the carrier film comprises heat sealable polyethylene terephthalate (Zerfas, Par. 0039).
Regarding claims 8-10, modified Shin teaches that the outer layer of the carrier film comprises a coextruded polyethylene plastomer (HDPE) (Zerfas, Par. 0039 and 0058).
Regarding claim 11, modified Shin teaches that the carrier film is non-extensible (rigid) (Shin, Abstract, Par. 0006-0007).
Regarding claims 12-15, modified Shin teaches the packaging structure of claim 1, 3, and 6-11, wherein the carrier film has the same layer structure and materials as the instant invention as discussed above for claims 1, 3, and 6-11. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I. Furthermore, if modified Shin’s carrier film was tested in the same manner as the packaging structure recited in claims 12-15, one of ordinary skill in the art would reasonably predict to achieve substantially identical results, such as seal initiation temperature, as required by claims 12-15 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01). Therefore, modified Shin teaches the seal initiation temperature limitations recited in claims 12-15.

Regarding claim 16, Shin teaches a packaging structure comprising: a first polymeric film sheet and a second polymeric film sheet sealed together to form a package having a first end, a closed second end opposite the first end, and at least two sealed side edges, wherein the first end comprises an opening into the package and wherein the first polymeric film sheet and the second polymeric film sheet comprise an interior surface (Shin, Pages 1-3 and Fig. 2). Shin further teaches a first carrier film strip (guard, 6) disposed adjacent the first end of the pouch on the interior surface of the first polymeric 
Shin does not teach that the first carrier film strip comprises an inner layer and the second carrier film strip comprises an inner layer. Shin further does not teach that the first and second carrier film strips comprise outer layers which comprise plastomers and are permanently sealed to the interior surface of the first and second polymeric film sheets respectively. 
Zerfas teaches a pouch comprising a first and second carrier film strips (semi-rigid strips) wherein the carrier film strips comprise an inner layer and an outer layer (heat seal layer on the inside surface – Par. 0058) (Zerfas, Abstract, Par. 0006-0007, 0058, and Fig. 5). Zerfas further teaches that the outer layer comprises a plastomer (HDPE) and is permanently sealed to the interior surface of the pouch (Zerfas, Par. 0007, 0032, 0039-0040, and 0058).
Since both Shin and Zerfas teach sealed pouches able to be closed after opening and comprising a carrier film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zerfas to modify Shin and implement Zerfas carrier film strips as the carrier film strips of Shin such that the outer layers are permanently heat sealed to the inside surfaces of the pouch as taught by Zerfas. This would allow for an automatically closing pouch (Zerfas, Par. 0008). 
Modified Shin does not teach that the inner layer of the second carrier film strip is peelably heat sealed to the inner layer of the first carrier film strip so as to peelably seal the packaging structure closed.
Salway teaches a polymeric pouch (bag) comprising an opening wherein a strip is placed adjacent the opening so as to peelably heat seal the pouch closed (Salway, Col. 1 Line 10 - Col. 2 Line 17, and Figs. 1-2).
Since both modified Shin and Salway teach polymeric pouches comprising an opening where a strip is placed adjacent the opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a peelable heat seal at the strip of modified Shin (the carrier film) as taught by Salway. This would result in a portion of the inner layer of the second carrier film strip being peelably heat sealed to the inner layer of the first carrier film strip so as to peelably seal the packaging structure closed. This would allow for the packaging structure to be closed while transporting but be able to be opened by a user without destroying the packaging structure (Salway, Col. 2 Lines 1-17).
Regarding claims 18-19, modified Shin teaches that the first and second carrier films are sealed to the first and second polymeric film sheets respectively above an upper edge of the first and second magnetic members and below a lower edge of the first and second magnetic members (Shin, Fig. 3).
Regarding claims 20-21, modified Shin teaches that the inner layer of the first and second carrier film strips comprise heat sealable polyethylene terephthalate (Zerfas, Par. 0039).
Regarding claims 22-24, modified Shin teaches that the outer layer of the first and second carrier film strips comprise coextruded polyethylene plastomer (HDPE) (Zerfas, Par. 0039 and 0058). 

Regarding claim 35
Shin does not teach that the carrier film comprises a first non-extensible inner layer; a second non-extensible inner layer. Shin further does not teach that the carrier film comprises a first and second outer layer adhesively bonded to an outer surface of the first and second inner layer respectively, wherein the first and second outer layers comprise a plastomer and are configured to form a permanent heat sealed with a first and second wall of a packaging structure respectively.
Zerfas teaches a package (pouch) comprising a carrier film (semi-rigid strips) wherein the carrier film comprises a first and second non-extensible (rigid) inner layer and a first and second outer layer (heat seal layer on the inside surface – Par. 0058) (Zerfas, Abstract, Par. 0006-0007, 0058, and Fig. 5). Zerfas further teaches that the first and second outer layers are adhesively bonded to the first and second inner layers and that the first and second outer layers comprise a plastomer (HDPE) and are configured to form a permanent heat sealed with a first and second wall of the package respectively (Zerfas, Par. 0007, 0032, 0039-0040, and 0058).
Since both Shin and Zerfas teach sealed pouches able to be closed after opening and comprising a carrier film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zerfas to modify Shin and implement Zerfas carrier film as the carrier film of Shin such that the first and second outer layers are permanently heat sealed to the inside walls of the pouch as taught by Zerfas. This would allow for an automatically closing pouch (Zerfas, Par. 0008). 
Modified Shin does not teach that an inner surface of the first inner layer is configured to form a peelable heat seal with an inner surface of the second inner layer.
Salway teaches a polymeric pouch (bag) comprising an opening wherein a strip is placed adjacent the opening so as to peelably heat seal the pouch closed (Salway, Col. 1 Line 10 - Col. 2 Line 17, and Figs. 1-2).
Since both modified Shin and Salway teach polymeric pouches comprising an opening where a strip is placed adjacent the opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a peelable heat seal at the strip of modified Shin (the carrier film) as taught by Salway. This would result in an inner surface of the first inner layer being configured to form a peelable heat seal with an inner surface of the second inner layer. This would allow for the packaging structure to be closed while transporting but be able to be opened by a user without destroying the packaging structure (Salway, Col. 2 Lines 1-17).
Regarding claim 36, modified Shin teaches that the first and second inner layers of the carrier film comprise polyethylene terephthalate (Zerfas, Par. 0039).
Regarding claim 37, modified Shin teaches that the first and second outer layers of the carrier film comprise coextruded polyethylene plastomer (HDPE) (Zerfas, Par. 0039 and 0058).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR 20110008522 U, herein English machine translation used for all citations) (previously cited) in view of Zerfas (US 20090269450 A1) (newly cited) and Salway (US 3278109 A) (newly cited) as stated above for claim 16, further in view of Vandamme (US 20180148225 A1) (previously cited).
Regarding claim 17, modified Shin teaches all of the elements of the claimed invention as stated above for claim 16. Modified Shin does not teach that the packaging structure additionally comprises a bottom sheet sealed to the first polymeric film sheet and the second polymeric film sheet to form a bottom wall of a package.
Vandamme teaches a packaging structure comprising a pouch which comprises a first polymeric film sheet and a second polymeric film sheet (Vandamme, Abstract, Par. 0016, 0139, and Fig. 1A-1B). Vandamme further teaches that the pouch magnetic closure system and a first and second carrier film strip heat sealed to the first and second polymeric film sheets (Vandamme, Abstract, Par. 0017, 0026-
Since both modified Shin and Vandamme teach pouches comprising a first polymeric film sheet, a second polymeric film sheet, carrier film strips bonded to the first and second polymeric film sheet, and a magnetic closure system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Vandamme to modify modified Shin and add a bottom sheet sealed to the first polymeric film sheet and the second polymeric film sheet to form a bottom wall of the package. This would allow for a stand-up pouch capable of standing in an upright position (Vandamme, Par. 0020-0021, 0102, and Figs 1A-1B).

Response to Arguments
Applicant’s remarks and amendments filed 12/01/2021 have been fully considered.
Applicant argues that Vandamme does not teach that a portion of the inner layer of the carrier film is heat peelably heat sealed to a second portion of the inner layer on the opposite side of the opening. This is found persuasive:
The previous rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made in view of previously cited Shin, newly cited Zerfas, and newly cited Salway as stated above. While Vandamme is still used as a reference in the grounds of rejection, Vandamme is only used as a secondary reference for dependent claim 17 to teach a bottom wall as discussed in the grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782